                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN

SUSAN JANE MARINE,
                  Plaintiff,
                                                  Case No. 19-cv-1195-pp
      v.
COMMISSIONER OF THE
SOCIAL SECURITY ADMINISTRATION,

                  Defendant.

 ORDER GRANTING STIPULATED MOTION FOR REMAND (DKT. NO. 23),
AND REMANDING CASE FOR FURTHER PROCEEDINGS UNDER SENTENCE
                  FOUR OF 42 U.S.C. §405(g)


      On March 30, 2020, the parties filed a stipulated motion for remand for

further proceedings pursuant to sentence four of 42 U.S.C. §405(g). Dkt. No.

23. The court GRANTS the stipulated motion for remand, and ORDERS that:

      The Commissioner of Social Security’s denial of benefits is REVERSED

and this case is REMANDED to the Commissioner for further proceedings

under Sentence Four of 42 U.S.C. §405(g). On judicial remand, the

Administrative Law Judge will develop the administrative record as necessary

and issue a new decision that reevaluates the plaintiff’s residual functional

capacity and the medical opinion evidence and, following the sequential

evaluation process, determines whether the plaintiff is disabled.

      Dated in Milwaukee, Wisconsin this 31st day of March, 2020.

                                     BY THE COURT:


                                     _____________________________________
                                     HON. PAMELA PEPPER
                                     Chief United States District Judge



                                        1
